DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1-2, 8, 12-14, 17 and 20-21 has been amended changing the scope and contents of the claim. 
Applicant’s amendment filed October 27, 2022 overcomes the following objection/rejection(s) from the last Office Action of June 29, 2022:
Rejections to the claims under 35 USC § 112
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and similarly claims 13 and 20) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 9-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/017508 to Verathon (hereinafter WO ‘508), and further in view of WO 2007057826 to Koninkluke Philips Electronics N.V. (hereinafter WO ‘826).
Regarding independent claim 1, WO ‘508 discloses a system (abstract, “Systems, methods, and ultrasound transceivers equipped and configured to execute analysis and extract ultrasound information related to an abdominal aortic aneurysm of a subject are described”), comprising:
a plurality of transducers (paragraph 0042, “The transceiver 10A further includes one transducer element, or preferably an array of separately excitable ultrasound transducer elements, positioned within or otherwise adjacent to the housing 35.”) configured to:
transmit ultrasound signals directed to a target blood vessel (paragraph 0035, “measure an AAA involving transmitting ultrasound energy having at least one of a fundamental frequency to the AAA,” Note: AAA stands for abdominal aortic aneurysm i.e., conditions of the blood vessel walls), and
receive echo information associated with the transmitted ultrasound signals (paragraph 0035, “collecting ultrasound echoes returning from the AAA and generating signals from the ultrasound echoes”); and
at least one processing device (paragraph 0033, “Embodiments of the invention may include or otherwise utilize at least some form of computer readable media, which may be associated with one or more processors and/or memory”) configured to:
process the echo information and generate a plurality of ultrasound images of the target blood vessel (paragraph 0037, “The ultrasound transceivers or distal collection devices (DCD) are capable of collecting in vivo three-dimensional (3-D) cone-shaped ultrasound images of a patient.”), 
generate an estimated diameter of the target blood vessel at a plurality of locations based on the plurality of ultrasound images (paragraph 0037, “The ultrasound transceivers or distal collection devices (DCD) are capable of collecting in vivo three-dimensional (3-D) cone-shaped ultrasound images of a patient;” Figure 11, element 137; paragraph 0088, “The maximum diameter (2A) 129 of a sphere that can fit within the AAA may be calculated as the maximum distance between the front and back walls;” multiple images are taken, thus the calculation of the maximum diameter can happen on each image), 
output image information associated with the target blood vessel (paragraph 0047, “Display 36 can be used to view two- or three-dimensional images of the selected anatomical region. Accordingly, the display 36 can be a liquid crystal display (LCD), a light emitting diode (LED) display, a cathode ray tube (CRT) display, or other suitable display devices operable to present alphanumeric data and/or graphical images to a user.”), and
output at least one of a maximum estimated diameter of the target blood vessel (paragraph 0088, “The maximum diameter (2A) 129 of a sphere that can fit within the AAA may be calculated as the maximum distance between the front and back walls.”) or the estimated diameters at the plurality of locations based on the image information.
WO ‘508 fails to explicitly disclose as further recited, however WO ‘826 discloses a plurality of transducers located in a housing placed on a body or located on a flexible strip placed on the body (page 4 - page 5, “For pulsed wave (PW) ultrasound operation only a single element is needed which sequentially transmits then receives. The transducers are enclosed in a flexible matrix 12 which can bend to conform to the shape of the skin surface to which the strip is applied;” page 7, “This works well when the sensor strip 10 is positioned across a blood vessel such as across the carotid artery 32 as illustrated in FIGURE 4b. Positioning a sensor strip 10 across (orthogonal to) a blood vessel provides a layperson user with the greatest chance of intersecting the unseen vessel with ultrasound.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘826 in order to perform vascular flow sensing using ultrasound (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, WO ‘508 in the combination further discloses wherein the target blood vessel is an abdominal aorta (abstract, “Systems, methods, and ultrasound transceivers equipped and configured to execute analysis and extract ultrasound information related to an abdominal aortic aneurysm of a subject are described”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, WO ‘508 in the combination further discloses wherein the plurality of transducers are housed in a probe comprising a curvilinear array of transducers (Figure 3-1, note the round probe (34); paragraph 0042, “The transducer elements can be suitably positioned within the housing 35 or otherwise to project ultrasound energy outwardly from the dome 34, and to permit reception of acoustic reflections generated by internal structures within the anatomical portion.”), wherein the probe is configured to be moved across an area associated with the target blood vessel (paragraph 0042, “The transceiver 10A further includes one transducer element, or preferably an array of separately excitable ultrasound transducer elements, positioned within or otherwise adjacent to the housing 35.The transducer elements can be suitably positioned within the housing 35 or otherwise to project ultrasound energy outwardly from the dome 34, and to permit reception of acoustic reflections generated by internal structures within the anatomical portion. The one or more array of ultrasound elements can include a one dimensional, or a two-dimensional array of piezoelectric elements that can be moved within the housing 35 by a motor.” …” the selected anatomical region can be scanned”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, WO ‘508 in the combination further discloses further comprising:
a display (paragraph 0047, “Display 36”) configured to:
display the image information illustrating the blood vessel (paragraph 0047, “Display 36 can be used to view two- or three-dimensional images of the selected anatomical region. Accordingly, the display 36 can be a liquid crystal display (LCD), a light emitting diode (LED) display, a cathode ray tube (CRT) display, or other suitable display devices operable to present alphanumeric data and/or graphical images to a user.”), and
display information indicating the estimated maximum diameter of the blood vessel (paragraph 0088, “The maximum diameter (2A) 129 of a sphere that can fit within the AAA may be calculated as the maximum distance between the front and back walls;” paragraph 0047, “or other suitable display devices operable to present alphanumeric data and/or graphical images to a user;” the maximum diameter is read as alphanumeric data, which the display is capable of showing to the user).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, WO ‘508 in the combination further discloses wherein the plurality of transducers comprise a plurality of piezoelectric micro-machined ultrasonic transducers (PMUTs) (paragraph 0042, “The transducer elements can be suitably positioned within the housing 35 or otherwise to project ultrasound energy outwardly from the dome 34, and to permit reception of acoustic reflections generated by internal structures within the anatomical portion. The one or more array of ultrasound elements can include a one dimensional, or a two-dimensional array of piezoelectric elements that can be moved within the housing 35 by a motor.”).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, WO ‘826 in the combination further discloses wherein the plurality of transducers are located on a plurality of flexible strips (page 5, “The transducers are enclosed in a flexible matrix 12 which can bend to conform to the shape of the skin surface to which the strip is applied;” Figures 2a-2c), wherein each of the flexible strips is movable and is configured to be placed at a different location on a surface of the body (page 5, “The transducers are enclosed in a flexible matrix 12 which can bend to conform to the shape of the skin surface to which the strip is applied. The transducers in the illustrated example are separated by a distance of 1-2mm so that the row of transducers in the matrix can be bent;” page 14, “In this example the transducers and force sensor are located in a housing 250 attached to an adhesive patch 230 which adheres the sensor strip to the body;” nothing in WO ‘826 precludes the strips from being placed on different locations on the body (i.e., they can be removed and put elsewhere)).

Regarding independent claim 13, the rejection of claim 1 applies directly. Additionally, WO ‘508 in the combination further discloses a method (abstract, “Systems, methods, and ultrasound transceivers equipped and configured to execute analysis and extract ultrasound information related to an abdominal aortic aneurysm of a subject are described”).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 18, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 10 applies directly.
Regarding independent claim 20, the rejection of claim 1 applies directly. Additionally, WO ‘508 in the combination further discloses a non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor (paragraph 0033, “Embodiments of the invention may include or otherwise utilize at least some form of computer readable media, which may be associated with one or more processors and/or memory”), cause the at least one processor to:
generate an estimated parameter associated with the target at a plurality of locations based on the plurality of ultrasound images (‘estimated parameter’ is read as the estimated diameter from claim 1; see claim 1 analysis);
output image information associated with the target (‘the target’ is read as the blood vessel from claim 1; see claim 1 analysis); and
output information associated with a potential defect in the target (‘a potential defect’ is read as the maximum diameter which indicates likelihood of rupture; see claim 1 analysis).

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘508 further in view of WO ‘826 as applied to claims 2 and 14 above, and further in view of Kleinstreuer, C., Li, Z. Analysis and computer program for rupture-risk prediction of abdominal aortic aneurysms. BioMed Eng OnLine 5, 19 (2006). https://doi.org/10.1186/1475-925X-5-19 (hereinafter Kleinstreuer).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, WO ‘508 discloses calculating a max diameter of an AAA (see claim 1) but WO ‘508 and WO ‘826 in the combination as a whole fails to explicitly disclose wherein the at least one processing device is further configured to: determine a possibility of an abdominal aortic aneurysm based on the maximum estimated diameter. 
However, Kleinstreuer discloses wherein the at least one processing device is further configured to: determine a possibility of an abdominal aortic aneurysm based on the maximum estimated diameter (page 2, left column, second paragraph, “Clinical data shows that the rupture risk is exponentially related to the maximum AAA diameter.”…”While it is obvious that a large AAA is more prone to rupture than small ones;” page 6, right column, first paragraph, “This dimensionless indicator is composed of eight biomechanical factors (BFs) which appeared in the clinical/biomedical literature as most (or very) important (see Table 1). Specifically, the normalized BFs in Table 1 represent the maximum diameter ratio, expansion rate, stress ratio, diastolic pressure, asymmetry index, ILT ratio, wall stiffness, and saccular index.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kleinstreuer in order to determine a patient-specific risk level of abdominal aortic aneurysms (abstract).
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 3 applies directly.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘508 further in view of WO ‘826 as applied to claim 1 above, and further in view of U.S. Publication No. 2008/0300489 to Schutz et al. (hereinafter Schutz).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, WO ‘508 and WO ‘826 in the combination as a whole fails to explicitly disclose wherein the plurality of transducers comprise a plurality of capacitive micro-machined ultrasonic transducers (CMUTs).
However, Schutz discloses wherein the plurality of transducers comprise a plurality of capacitive micro-machined ultrasonic transducers (CMUTs) (paragraph 0056, “ In an alternative preferred embodiment a capacitive micro-machined ultrasound transceiver (CMUT) is connected to traces 50, using the same techniques as used for connecting piezoelectric material 56”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schutz in order to facilitate efficient acquisition of ultrasound data through a less bulky and more flexible (paragraph 0002, and paragraph 0012).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Additionally, Schutz in the combination further discloses further comprising: a rigid (paragraph 0057, “Rigid backing material 58 is adhered underneath the flex circuit and a metal housing (not shown) is provided to finished connector-half 22;” metal housing is rigid), semi-rigid or flexible housing configured to house the plurality of CMUTs.
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, WO ‘508 in the combination further discloses wherein the housing comprises a plurality of portions (Figure 3-1, element 35; paragraph 0042 “housing 35;” one can further see the elements that are al included within the housing (i.e 34, 33, 38)), 
wherein at least some of the portions are configured to be angularly offset with respect to an adjacent one of the portions (Figure 3-1, element 34 and element 33 are angularly off set to eachother from within the connected housing; Figure 2-2, element 34 is a rounded dome object which is angularly off set due to not being flat; paragraph 0042, “The transceiver also includes a 10A transceiver dome 34 that contacts a surface portion of the patient when the selected anatomical portion is scanned (See FIGURE 5).”).
Regarding dependent claim 7, the rejection of claim 4 is incorporated herein. Additionally, WO ‘508 in the combination further discloses wherein the at least one processing device is located externally with respect to the housing (paragraph 0035, “Thereafter, the fundamental-frequency-derived signals undergo signal processing via computer executable program instructions to present an image of the AAA on a display, and calculate the volume and diameter of the AAA;” the code is being executed on a computer (and further displayed there) which is separate from the housing 35), 
and wherein the housing includes a transmit device configured to forward echo information and position information to the at least one processing device (paragraph 0049, “The system also includes a processor that can be configured to process reflected ultrasound energy that is received by the transceiver 10A to produce an image of the scanned anatomical region;” paragraph 0060, “The ultrasound transceiver 10D may be configured to send out and receive ultrasound RF signals. The received RF may be transmitted to console 74;” note the transceiver (10A) within Figure 2-2 is inclusive of the housing (35)).



Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘508 further in view of WO ‘826 as applied to claims 1 and 13 above respectively, and further in view of WO 2018/054969 to Philips (hereinafter WO ‘969).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, WO ‘508 and WO ‘826 in the combination as a whole fails to explicitly disclose further comprising:	
a plurality of position sensors or encoders, where each of the transducers is located adjacent one of the pluralities of position sensors or encoders and the at least one processing device is further configured to:	
determine a relative position associated with each of the plurality of ultrasound images based on data from the plurality of position sensors or encoders.
However, WO ‘969 discloses further comprising:	
a plurality of position sensors or encoders (abstract, “feedback information provided by at least three ultrasound sensors (201-204) arranged in a known spatial arrangement on the interventional tool” the sensors on the interventional tool is read as position sensors), where each of the transducers is located adjacent one of the plurality of position sensors or encoders (Figure 1; the tiles 101a-d are able to capture the information from the position sensors of 201-204, thus the transducers (tiles) are associated with the position sensors by reading them to form an image) and the at least one processing device is further configured to:	
determine a relative position associated with each of the plurality of ultrasound images based on data from the plurality of position sensors or encoders (abstract, “Using a known spatial arrangement of a plurality of features (201-204) of the foreign object (200), the respective ultrasound images generated by the ultrasound transducer tiles are registered in order to generate a composite image,”…“feedback information provided by at least three ultrasound sensors (201-204) arranged in a known spatial arrangement;” composited image is read as a combined image which is made using the position sensors on the interventional tool; also, “registered” respective ultrasound images generated by ultrasound transducers tiles represent relative position of each ultrasound images based on position sensors as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘969 in order to register ultrasound images in a reference frame to visualize a region of interest within the body including a foreign object with high accuracy and high image quality (page 4, line 26).
Regarding dependent claim 17, the rejection of claim 13 is incorporated herein. Additionally, WO ‘969 in the combination further discloses further comprising:
determining, using a plurality of position sensors, wherein each of the plurality of position sensors is located adjacent one of the plurality of transducers, relative position information associated with each of the plurality of ultrasound images (abstract, “feedback information provided by at least three ultrasound sensors (201-204) arranged in a known spatial arrangement on the interventional tool” the sensors on the interventional tool is read as position sensors; Note: the ultrasound sensors arranged “on” the interventional tool is read as “adjacent”  to the transducers), and
combining at least some of the plurality of images based on the relative position information based on the relative position information (abstract, “Using a known spatial arrangement of a plurality of features (201-204) of the foreign object (200), the respective ultrasound images generated by the ultrasound transducer tiles are registered in order to generate a composite image;” composited image is read as a combined image which is made using the position sensors on the interventional tool; see also analysis in claim 8 above for relative position).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘508 further in view of WO ‘826 further in view of Kleinsteuer as applied to claim 15 above, and further in view of Schutz.
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, WO ‘508 further discloses wherein the plurality of transducers comprises at least one, a plurality of piezoelectric micro-machined ultrasonic transducers (PMUTs) (see claim 11) or a curvilinear array of transducers (see claim 9).
WO ‘508, WO ‘826 and Kleinsteuer in the combination as a whole fail to explicitly disclose as further recited. However, Schutz discloses wherein the plurality of transducers comprises at least one of a plurality of capacitive micro-machined ultrasonic transducers (CMUTs) (see claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schutz in order to facilitate efficient acquisition of ultrasound data through a less bulky and more flexible (paragraph 0002, and paragraph 0012).

Claim(s) 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘508 further in view of WO ‘826 as applied to claims 13 and 20 respectively above, and further in view of U.S. Publication No. 2006/0241459 to Tai (hereinafter Tai).
Regarding dependent claim 19, the rejection of claim 13 is incorporated herein. Additionally, WO ‘508 and WO ‘826 in the combination as a whole fails to explicitly disclose wherein the target blood vessel is a blood vessel in an arm or leg.
However, Tai discloses wherein the target blood vessel is a blood vessel in an arm or leg (paragraph 0136, “FIG. 5B shows a more general approach to the case where the blood vessel 28 has an elevation angle y, between the reference line Xn that is parallel to the skin 36. For illustration of application on the arms and legs using the present invention, the blood vessel can have an elevation angle .gamma. relative to the skin.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tai in order to accurately form and direct ultrasound beams through a blood stream (abstract).
Regarding dependent claim 21, the rejection of claim 20 is incorporated herein. Additionally, the rejection of claim 2 and 19 are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2013/0331704 to Salzman discloses methods for flexible non-invasive ultrasound.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668   

/VU LE/Supervisory Patent Examiner, Art Unit 2668